214 S.E.2d 434 (1975)
287 N.C. 261
STATE of North Carolina
v.
Benjamin CHAVIS et al.
Supreme Court of North Carolina.
May 6, 1975.
Mathias P. Hunoval, Chambers, Stein & Ferguson, Charles L. Becton, John H. Harmon, Frank Ballance, for defendants.
Robert Morgan, Atty. Gen., Charles M. Hensey, Asst. Atty. Gen., Archie W. Anders, Associate Atty., C. Diederich Heidgerd, Associate Atty., for the State.
Petition by defendants for writ of certiorari to review the decision of the Court of Appeals, 24 N.C.App. 148, 210 S.E.2d 555. Denied. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Allowed.